             Case 4:20-cv-05210-YGR Document 25 Filed 01/27/21 Page 1 of 1




1
                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
2

3

4
                                                    )   Case No.
5     ABANTE ROOTER AND                             )
      PLUMBING INC and SIDNEY
                                                    )
6     NAIMAN, individually and on behalf
                                                    )      4:20-cv-05210-YGR
      of all others similarly situated,
7
      Plaintiff,                                    )   PROPOSED ORDER TO DISMISS
8     vs.                                           )   WITH PREJUDICE AS TO
      ALARM.COM INCORPORATED dba                    )   PLAINTIFF AND WITHOUT
9     ICN ACQUISITION; GHS                              PREJUDICE AS TO CLASS
                                                    )   CLAIMS.
      INTERACTIVE SECURITY, LLC;
10                                                  )
      and DOES 1 through 10, inclusive, and
      each of them,                                 )
11
      Defendant.                                    )
12                                                  )
13                                                  )
14

15
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,

16
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and

17
     without prejudice as to the Putative Class claims alleged in the complaint,

18
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear

19
     their own costs and attorneys’ fees.

20

21

22                January 27, 2021
     Dated this ____________________
23

24
                                                 _______________________________
                                                 YVONNE GONZALEZ ROGERS
25
                                                 UNITED STATES DISTRICT JUDGE
26

27

28




                                      [Proposed]Order to Dismiss - 1
